                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

PAUL D. THIBODEAUX, #1539087,                   §
                                                §
       Petitioner,                              §
                                                §
v.                                              §         Case Nos. 6:19-CV-379-JDK-JDL
                                                §         & 6:19-CV-380-JDK-JDL
LORIE DAVIS, et al.,                            §
                                                §
       Respondents.                             §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Paul Dewayne Thibodeaux, proceeding pro se, filed three petitions for a writ of

habeas corpus pursuant to §§ 2241 and 2254 attacking his 2012 criminal conviction. The cases

were referred to United States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On

August 27, 2019, Judge Love issued a Report and Recommendation (Docket No. 5),

recommending that Petitioner’s habeas petitions in these two cases be dismissed without prejudice

as to his right to pursue his habeas claims in case number 6:19-cv-378.

       In his report, the Magistrate Judge found that all three petitions challenge the same

conviction and raise the same or strikingly similar claims. Docket No. 5 at 2. He recommended

summarily dismissing these later two cases as duplicative of the claims presented in case number

6:19-cv-378, pursuant to Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1993). Id.

       Petitioner timely objected to the Report and Recommendation. Docket No. 7. The Court

has conducted a careful de novo review of the record and the Magistrate Judge’s proposed findings

and recommendations. See 28 U.S.C. §636(b)(1) (The district judge shall “make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.”).        Having reviewed the Magistrate Judge’s Report and


                                                1
Recommendation and the relevant objections, the Court has determined that the Report of the

United States Magistrate Judge is correct and Petitioner’s objections are without merit.

       As the Fifth Circuit held in Pittman, the ordinary course for a district court confronted with

a duplicative later-filed action is to dismiss the later-filed action. 980 F.2d at 995. “[T]he court

should insure [sic] that the plaintiff obtains one bite at the litigation apple—but not more.” Id. A

review of Petitioner’s filings in each of these three cases confirms the Magistrate Judge’s findings.

Each of the three petitions includes substantially similar claims all challenging Petitioner’s 2012

criminal conviction. Petitioner’s objections do not address the duplicative nature of these petitions,

but rather, address his substantive claims. As the Magistrate Judge stated, Petitioner’s various

habeas claims should all be addressed in case number 6:19-cv-378.

       Finding no error in the Magistrate Judge’s Report and Recommendation, the Court hereby

ADOPTS the Magistrate Judge’s Report (Docket No. 5) as the opinion of the Court and

OVERRULES Petitioner’s objections (Docket No. 7). It is hereby ORDERED that Petitioner’s

habeas petitions in both 6:19-cv-379 and 6:19-cv-380 are DISMISSED WITHOUT

PREJUDICE as to Petitioner’s right to pursue his habeas claims in case number 6:19-cv-378. A

certificate of appealability is DENIED sua sponte. All pending motions are DENIED as MOOT.




      So ordered and signed on this
      Dec 6, 2019




                                                  2
